DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 5/8/2022, in which: claims 1, 5, 9-10, 12, 16-18 are amended, claims 2-4, 6-8, 11, 13-14 remain as filed originally and claims 15 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
	Regarding claims 1, 10, the subject matter of “wherein the platform does not include any of the natural enemies” is not supported by the specification.  There appears to be no subject matter in the disclosure that states such limitations.  Upon further review of the specification, specifically at [0036], it does state that “platform configurations comprise mechanical support
110 of platform 100C configured to have surface and/or volume features 140 such as filamentous
protrusions and/or artificial domatia for the natural enemies to take shelter or breed in, e.g., simulating natural shelters or domatia for the used natural enemies. In addition …platform 100 may be further configured to improve predator establishment on crops by providing surface features 140 as shelters (domatia) configured to function as hairs or cavities between the leaf tissue and veins. Adding such shelters to platform 100 may increase the tendency of predators to stay on it and find the food even more easily.”  This statement appears to contradict the claimed limitations where “the platform does not include any of the natural enemies. As such, the new matter should be canceled disclosed in claims 1 and 10 should be canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wright (US 2005/0178337).

Regarding claim 10, Wright discloses a platform for maintaining a population of natural enemies on plants, prior and/or parallel to an occurrence of respective prey pests, the platform comprising at least one mechanical support (C, 28) with attached feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) for the natural enemies, wherein the feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) comprise at least one of: live or inactivated eggs of prey insects or mites, live prey mites or insects and/or their respective diets, alternative prey species, pollen, decapsulated shrimp cysts, carbohydrate nutrients and artificially composed diets designed to feed natural enemies, and wherein the at least one mechanical support (C, 28) comprises at least one elongated strap (10) having adhesive parts (26) therealong, to which the feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) are attached.

Regarding claim 13, Wright discloses wherein the at least one mechanical support (C, 28) further comprises attachment elements (A, aperture, hook element) configured to attach the mechanical support (C, 28) to the plants (P).

Regarding claim 14, Wright discloses wherein the at least one mechanical support (C, 28) further comprises filamentous protrusions, artificial domatia, internal cavities (wherein element C is an internal cavity), fibers and/or egg laying substrates for the natural enemies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0178337)

Regarding claim 11, Wright discloses the invention substantially as set forth above for claim 10, but does not expressly disclose the natural enemies comprise at least one of: phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies.
However, it would have been an obvious matter of design choice to select any known natural enemies including phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies to provide a biological pest control for a cropping location as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Wright.

Regarding claim 12, Wright discloses the invention substantially as set forth above for claim 10, but does not expressly disclose wherein the platform further comprises visual indicators and/or olfactory cues associated with the feeding elements.
However, it would have been an obvious matter of design choice to provide visual indicators or olfactory cues in order to attract the desired natural enemy or prey as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. As a note, the courts have found that matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid , 161] F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 16, Wright discloses the invention substantially as set forth above for claim 10, Wright further discloses the mechanical support (C, 28) being smaller than 10cm ({0055] The presently disclosed subject matter includes strips of the film material which are any shape or size), have the attached feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite), configured to be blown (capable of) onto the plants (P) and have form(s) optionally configured to be easily attachable to the plants (Fig. 1, 5) )but does not expressly disclose wherein the at least one mechanical support comprises multiple small mechanical supports.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple mechanical supports in order to support a larger cropping area, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0178337) in view of Lavens (Manual on the Production and use of live food for aquaculture, 1996)(Hereinafter referred to as Lavens)

Regarding claims 1, 9, 17-18, Wright discloses a platform for maintaining a population of natural enemies on plants, prior and/or parallel to an occurrence of respective prey pests, the platform comprising at least one mechanical support (C, 28) with attached feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) for the natural enemies, but does not expressly disclose the use of dried decapsulated Artemia cysts having a hatching percentage (H%) larger than 30%, wherein the decapsulated Artemia cysts have a hatching percentage (H%) larger than 80%
However, Lavens discloses decapsulated Artemia cysts having a hatching percentage (H%) larger than 30%, 80% (Table 4.2.7, page 138-139, wherein the average hatching percentage is 88%).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Wright, by substituting the feeding elements for decapsulated Artemia cysts having a hatching percentage (H%) larger than 30%, 80% as a feeding element, as taught by Lavens, for the purpose of providing the predatory pests with adequate feed.

Regarding claim 2, Wright discloses wherein the at least one mechanical support (C, 28) comprises at least one of: at least one strap (element 10 could be a strap), at least one card (10), at least one sachet and a plurality of distributable elements (wherein the distributable elements is element F and food).

Regarding claim 3, Wright discloses wherein the feeding elements (F, [0018] wherein the formulation can further comprise a food for the predator insect or mite) are attached to the mechanical support (C, 28) at an adhesive region (26) of the mechanical support (C, 28).

Regarding claim 4, Wright discloses the invention substantially as set forth above for claim 1, but does not expressly disclose the natural enemies comprise at least one of: phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies.
However, it would have been an obvious matter of design choice to select any known natural enemies including phytoseiid predatory mites, mirid predatory bugs, anthocorid minute pirate bugs, lacewings and/or syrphid flies to provide a biological pest control for a cropping location as Applicant has not disclosed that it solves any stated problem of the prior art or is for
any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Wright.

Regarding claim 5, Wright discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the platform further comprises visual indicators and/or olfactory cues associated with the feeding elements.
However, it would have been an obvious matter of design choice to provide visual indicators or olfactory cues in order to attract the desired natural enemy or prey as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. As a note, the courts have found that matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid , 161] F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 6, Wright discloses wherein the at least one mechanical support (C, 28) further comprises attachment elements (A, aperture, hook element) configured to attach the mechanical support (C, 28) to the plants (P).

Regarding claim 7, Wright discloses wherein the at least one mechanical support (C, 28) further comprises filamentous protrusions, artificial domatia, internal cavities (wherein element C is an internal cavity), fibers and/or egg laying substrates for the natural enemies.

Regarding claim 8, Wright discloses further comprising eggs of the natural enemies ([0035] wherein compartment C includes a formulation F comprising the beneficial insects or mites) attached to the at least one mechanical support (C, 28).

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
In response to applicants remarks regarding the prior art of Wright failing to disclose or teach that the platform does not include any of the natural enemies, examiner respect disagrees. As stated above, the limitations of “the platform does not include any of the natural enemies” is considered new matter.  Applicants disclosure fails to teach the stated limitation and provides further subject matter in [0036] to contradict said limitation.  However, in reviewing the prior art of Wright at [0018] it states “the formulation can further comprise a food for the predator insect or mite.  The food can be a viable grain or prey insects or mites”  Wright teaches that the formulation can be a food for the natural enemies which would indicate that the formulation attracts natural enemies and does not comprise them on the structure itself.
In response to applicants remark that the prior art of Wright does not disclose an elongated strap, examiner respectfully disagrees.  The structure of Wright as seen in figures 2 and 3 disclose an elongated strap that us folded over a branch with the elongated sections extending downward on either side of the branch (figure 5).
In response to applicants remarks that Lavens does not disclose the use of dried decapsulated cysts, examiner respectfully disagrees.  Lavens discloses the use of artemia cysts in aquaculture as a feed source.  Feed sources are commonly used across many different industries and combining Wrights structure with Lavens feed source in order to attract natural enemies to the structure would have been obvious.  Applicant further relies on the limitation that the cysts are dried, however depending on the environmental conditions (temperature, low humidity) the cysts would become dried naturally over time.  A naturally occurring event does not constitute patentable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642               

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644